Citation Nr: 1217817	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for his service-connected bilateral hearing loss.

A review of the claims file shows that the Veteran was provided VA audiology examinations in September 2006 and April 2011.  Although the Veteran's pure tone audiometric thresholds and results of Maryland CNC testing were obtained, the VA audiologists did not provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  The United States Court of Appeals for Veterans Claims (Court) has held that VA audiology examinations must address the functional impact of any service-connected hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court also has held that when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that because detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning was not provided, the VA audiology examinations are inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011).  Additionally, the Board notes that the claims file was not reviewed for the April 2011 VA examination.  Accordingly, on remand, the Veteran should be scheduled for another VA examination to determine the current severity of his service-connected bilateral hearing loss.

Additionally, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  All appropriate testing should be conducted.  The examiner must also describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak, 21 Vet. App. at 447.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Board intimates no opinion as to any final outcome.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

